              Case 3:20-cv-05615-JCC Document 15 Filed 01/19/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    THERESA SHORTMAN, individually and as                 CASE NO. C20-5615-JCC
      the representative of a class of similarly-situated
10
      persons,                                              MINUTE ORDER
11
                             Plaintiff,
12           v.

13    MULTICARE HEALTH SYSTEM, a
      Washington corporation,
14

15                           Defendant.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ joint status report and Plaintiff’s

20   unopposed motion for relief from Local Civil Rule 23(i)(3). Having considered the parties’

21   briefing and the relevant record and finding good cause, the Court GRANTS Defendant’s request

22   for phased discovery, GRANTS Plaintiff’s motion for relief from Local Civil Rule 23(i)(3), and

23   ORDERS the parties to adhere to the following schedule:

24          1. The estimated 2-5 day jury trial is set for February 28, 2022 at 9:30 AM in Courtroom
               16206 before U.S. District Judge John C. Coughenour.
25
            2. Trial briefs and proposed voir dire/jury instructions are due by February 24, 2022.
26


     MINUTE ORDER
     C20-5615-JCC
     PAGE - 1
                 Case 3:20-cv-05615-JCC Document 15 Filed 01/19/21 Page 2 of 3




            3. Per the parties’ request in the joint status report, the Court dispenses with the pretrial
 1             statements and pretrial order called for by Local Civil Rules 16(e), (i), (k) and 16.1 in
 2             whole for the sake of economy.

 3          4. Dispositive motions shall be filed by December 10, 2021.

 4          5. Rule 39.1 Mediation shall be completed by November 24, 2021.
 5
            6. Discovery regarding issues that do not bear on class certification shall be completed
 6             by November 12, 2021.

 7          7. Plaintiff’s motion for class certification shall be filed by July 28, 2021.

 8          8. Discovery regarding class certification shall be completed by June 30, 2021.
 9
            9. The deadline for joining additional parties and amending the pleadings shall be
10             January 29, 2021.

11          Jury instructions must be numbered sequentially. Counsel should submit two copies of

12   proposed jury instructions, one with citations and one without, and should send electronic

13   copies of the instructions to the chambers orders inbox at

14   coughenourorders@wawd.uscourts.gov. Counsel are advised that the Court relies

15   primarily upon the Ninth Circuit Manual for Model Jury Instructions to prepare final

16   instructions for submission to the jury.

17          Counsel are advised that this case is one of several set for the week set forth above.

18   Counsel must be prepared to commence trial as scheduled but also be aware that the trial may

19   have to be continued. Counsel are directed to contact the Courtroom Deputy Clerk at

20   gabriel_traber@wawd.uscourts.gov two to four weeks in advance of the trial date to inquire

21   about the Court's calendar.

22          Counsel must attend Courtroom Technology Training at least one month in advance of

23   the trial to become familiar with the new A/V equipment now available in the courtroom.

24   Training is held at 3:00 PM on the 1st and 3rd Wednesday of each month.

25          //

26          //


     MINUTE ORDER
     C20-5615-JCC
     PAGE - 2
            Case 3:20-cv-05615-JCC Document 15 Filed 01/19/21 Page 3 of 3




 1        DATED this 19th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-5615-JCC
     PAGE - 3
